OPINION ON MOTION FOB BEHEABING.
The motion for rehearing presents nothing which calls for a re-examination of the points decided. Our attention, however, is called for the first time to the case of Crook v. Ins. Co., 38 Mo. App. 582, which holds that, in a case presenting substantially the same facts, recovery may still be had for the personal property destroyed. We conclude that the conflict between the two decisions on the second point decided by us is sufficient to require us to certify this cause to the supreme court.
It is, therefore, ordered that the motion for rehearing be overruled, and that the cause be certified to the supreme court for final determination.
All the judges concur.